DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutinho (1999, November, Detection of coherent light in an incoherent background [for IRST]. In 1999 IEEE LEOS Annual Meeting Conference Proceedings, LEOS'99, 12th Annual Meeting, IEEE Lasers and Electro-Optics Society 1999 Annual Meeting (Cat. No. 99CH37009) (Vol. 1, pp. 247-248), IEEE).
With regards to claims 1, 3, 11, 12, 14, and 20, Coutinho discloses a system comprising a Michelson Interferometer including: a beam splitter configured to receive incident light comprising at least coherent light, and split the light into a split beam comprising two beams (1. Motivation, detection of a laser emission; 4. Experimental system, Michelson interferometer is generally understood to include a beam splitter); two mirrors configured to each receive a beam of the split beam and reflect the beam back to the beam splitter for recombining into a recombined beam (generally understood operation of a Michelson interferometer); a detector configured to receive the recombined beam (Fig. 1); and a computing device configured to determine an amount of the coherent light (Fig. 1). Coutinho does not explicitly teach determining an amount of the coherent light that has been removed from the incident light. However, Coutinho does teach determining an amount of incoherent light that has been removed from the incident light (5. Results, comparison of visible light power). Modifying Coutinho in order to determine an amount of the coherent light that has been removed from the incident light and also filtering coherent infrared (IR) light from a thermal background would have been well known, obvious, and predictably suitable to one with ordinary skill in the art in order to improve incoherent or thermal imaging. 
With regards to claim 2, Coutinho discloses a movable mirror (4. Experimental System, piezoelectric transducer driving one of the interferometer mirrors) to adjust the path difference, which is generally understood to result in a desired interference pattern at the detector, thus changing the amount of detected light. However, Coutinho does not specify a translation stage. However, it is noted that translation stages were generally considered common knowledge in the art. 
With regards to claims 4, 6, 8, 15, and 17, Coutinho does not teach the claimed wavelengths. However, such a modification would have been known and considered a matter of routine design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Coutinho with the claimed wavelengths in order obtain MIR images.
With regards to claim 5, Coutinho discloses a light source configured to generate the incident light and transmit the incident light to the beam splitter (Fig. 1).
With regards to claim 7, Coutinho discloses wherein the incident light further comprises incoherent light (Fig. 1).
With regards to claims 9 and 18, Coutinho does not teach wherein the detector is an imaging array. However, such a modification would have been known and considered obvious in view of producing a desired image.
With regards to claims 10 and 19, Coutinho does not teach wherein at least one of the mirrors is a micro-electromechanical systems (MEMS) mirror array, although such mirrors were known. Substituting the mirror taught by Coutinho with a micro-electromechanical systems (MEMS) mirror array would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 13, Coutinho discloses translating at least one of the two mirrors to change the amount of the coherent light that is removed from the incident light (4. Experimental System, piezoelectric transducer driving one of the interferometer mirrors).
With regards to claim 16, Coutinho discloses wherein the incident light comprises coherent light and incoherent light (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884